Lane, C. J.
The declaration consists of five counts. The first,, second and fifth are upon the guaranty of a note ; the third and fourth are the common counts. After a general verdict, a motion was made-to arrest the judgment, from the insufficiency of the three counts on *15•the guaranty, which was overruled by the court, and this suit is brought to correct the alleged error.
But a question must be first settled, whether the 142d section of the Practice Act (Swan’s Stat. 688) does not require courts to sustain verdicts, even upon defective counts, where one good one is found among them. It authorizes the court taking the verdict to strike out the bad counts, before or after motions in arrest, to give judgment upon those .good ones, to which the evidence applies ; “ and where sufficient appears t,o sustain the verdict, the judgment shall not be reversed on account of the defective counts.” This last clause relates to the duty of the court on error, for the word “ reverse” is applicable to no other.
A majority of the court find on this record enough appearing to sustain the verdict. They find two counts upon promises well plead, .and the verdict that they were made as set forth ; and they will intend that the damages were computed upon these, unless it appears by the evidence, spread upon the record by a bill of exceptions, that it was not thus applicable. For errors in the amount of damages will not be corrected in error unless the record supply the means, and the court 15] of * error will presume the correctness of the proceedings they are called to inspect, until the errors appear on their face.
Judgment affirmed.